



Exhibit 10.3


NVENT ELECTRIC 2018 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the notice of grant (the “Grant Notice”) and this Restricted Stock
Unit Award Agreement, including any country-specific terms in the applicable
addendum hereto (the “Addendum”) (together, this “Award Agreement”), nVent
Electric plc (the “Company”) has granted to you Restricted Stock Units (“RSUs”)
with respect to the number of ordinary shares of the Company (“Shares”)
specified in the Grant Notice. Capitalized terms not defined in this Award
Agreement but defined in the nVent Electric plc 2018 Omnibus Stock Incentive
Plan, as may be amended or restated from time to time (the “Plan”) shall have
the same definitions as in the Plan. Unless you decline this Award Agreement
within 90 days, you agree to be bound by all of the provisions contained in this
Award Agreement and the Plan.
1.Vesting. Except as otherwise provided in the Plan or this Award Agreement, the
RSUs will vest as provided in the Grant Notice.
2.    Settlement of RSUs. The Company shall deliver to you a whole number of
Shares equal to the number of RSUs (if any) that vest pursuant to this Award
Agreement, subject to withholding of any Tax-Related Items (as defined in
Section 6 below). Such delivery shall take place as soon as administratively
practicable following the vesting date, but in no event more than 30 days after
the applicable vesting date.
Notwithstanding the foregoing, if you are resident or provide services outside
of the United States, the Company, in its sole discretion, may provide for the
settlement of the RSUs in the form of:
(a)     a cash payment in an amount equal to the Fair Market Value of the Shares
as of the vesting date that correspond to the number of vested RSUs, to the
extent that settlement in Shares (i) is prohibited under local law, (ii) would
require you, the Company or any of its Affiliates to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or any of its Affiliates or (iv) is administratively
burdensome; or
(b)     Shares, but require you to sell such Shares immediately or within a
specified period following your termination of service (in which case, you
hereby agree that the Company shall have the authority to issue sale
instructions in relation to such Shares on your behalf).
3.    No Fractional Shares. Only whole Shares will be issuable pursuant to the
RSUs; any fractional Share otherwise issuable under the RSUs will be rounded up
to the nearst whole Share.
4.    Effect of Termination of Service. Unless otherwise provided in the Grant
Notice or the Plan, in the event of termination of your service with the Company
or any of its Affiliates for any reason (whether voluntarily or involuntarily),
all your unvested RSUs will be cancelled and forfeited. Exceptions are made for
termination of service due to death, Retirement, Disability or a Covered
Termination, in accordance with the terms of the Plan.




1
                                    



--------------------------------------------------------------------------------




For purposes of the RSUs, your service will be considered terminated as of the
date you cease active service with the Company or any of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you provide
services or the terms of your employment or service agreement, if any), and
unless otherwise expressly provided in this Award Agreement or determined by the
Company in its sole discretion, your right to vest in the RSUs under the Plan,
if any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you provide services or the terms of
your employment or service agreement, if any). The Company shall have the
exclusive discretion to determine when you have ceased active service for
purposes of your RSU grant (including whether you may still be considered to be
providing services while on a leave of absence).
5.    Dividend Equivalent Units. With respect to record dates occurring from and
after the Date of Grant until the date that the RSUs are settled, you will be
entitled to a cash payment equal to any cash dividend or cash distribution that
would have been paid on the RSUs had the RSUs been issued and outstanding Shares
on the record date for such dividend or distribution. Dividend Equivalent Units
are not eligible for dividend reinvestment during the vesting period. Dividend
Equivalent Units will accrue on your unvested RSUs over the vesting period, and
you will be paid in cash at the same time the related RSUs vest. If you forfeit
your unvested RSUs, then the related accrued Dividend Equivalent Units will also
be forfeited.
6.    Tax Withholding. You acknowledge that, regardless of any action taken by
the Company or, if different, the Affiliate that employs you (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer in their discretion to be an appropriate charge to you even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains your responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs, including,
but not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends or dividend equivalents; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the date of grant and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; (ii) withholding from the proceeds of
the sale of Shares acquired upon vesting of the RSUs either through a voluntary
sale or through a mandatory sale


2



--------------------------------------------------------------------------------




arranged by the Company (on your behalf pursuant to this authorization without
further consent); (iii) withholding from the Shares to be delivered upon
settlement of the RSUs that number of Shares having a Fair Market Value equal to
the amount required by law to be withheld; or (iv) permitting you to tender back
to the Company a number of Shares delivered upon settlement of the RSUs or
Shares previously owned by you having a Fair Market Value equal to the amount
required by law to be withheld. For purposes of the foregoing, no fractional
Share will be withheld or issued pursuant to the grant of the RSUs and the
issuance of Shares hereunder. Notwithstanding the foregoing, if you are a
Section 16 Participant, your withholding obligations shall be satisfied as
described in clause (iii) above, unless the Committee approves another form of
payment for such Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sold discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount from the relevant taxing
authority in cash and will have no entitlement to the share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding from the Shares to
be delivered upon vesting of the RSUs, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items.
You agree to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver Shares or
proceeds from the sale of Shares until arrangements satisfactory to the
Administrator have been made in connection with the Tax-Related Items. You will
have no further rights with respect to any Shares that are retained by the
Company pursuant to this provision.
7.    Recoupment. The RSUs (and any compensation paid or Shares issued under the
RSUs) are subject to recoupment in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
or practice otherwise required by applicable law. The Company shall have the
right to offset against any other amounts due from the Company to you the amount
owed by you hereunder.
8.    Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement.
As a condition to the receipt of the RSUs, you expressly agree to the terms and
conditions in the Confidentiality, Non-Competition, Non-Solicitation and
Non-Disparagement Agreement attached hereto as Exhibit A. In addition to any
remedies available to the Company under Section 5 of Exhibit A, any violation of
the terms and conditions of Exhibit A will result in a rescission of the RSUs
made under this Award Agreement and a forfeiture of rights you have with respect
thereto.
9.    Securities Law Compliance. The grant of the RSUs and the issuance of
Shares are subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or securities exchange as may be
required. Notwithstanding any provision of this Award Agreement or the Plan, the
Company has no liability to deliver any Shares under the Plan or make any
payment unless such delivery or payment would comply with all laws and the
applicable requirements of


3



--------------------------------------------------------------------------------




any governmental agency, securities exchange or similar entity, and unless and
until you have taken all actions required by the Company in connection with the
RSUs. The Company may impose such restrictions on any Shares issued under the
Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or requirements.
10.    Transferability. The RSUs shall not be transferable in any manner
(including without limitation, sale, alienation, anticipation, pledge,
encumbrance, or assignment) other than transfer by will or by the laws of
descent and distribution, unless otherwise determined by the Committee in
accordance with the terms of the Plan. All rights with respect to the RSUs shall
be exercisable during your lifetime only by you or your guardian or legal
representative or permitted transferee.
11.    Shareholder Rights. You shall not have any voting rights or any other
rights and privileges of a shareholder of the Company unless and until Shares
(if any) are issued upon settlement of the RSUs. Prior to actual payment of any
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
12.    Insider Trading and/or Market Abuse. By participating in the Plan, you
agree to comply with the Company’s policy on insider trading (to the extent that
it is applicable to you). You further acknowledge that, depending on your or
your broker’s country of residence or where the Shares are listed, you may be
subject to insider trading restrictions and/or market abuse laws which may
affect your ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., RSUs) or rights linked to the value of Shares, during
such times you are considered to have “inside information” regarding the Company
as defined by the laws or regulations in your country. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders you
place before you possessed inside information. Furthermore, you could be
prohibited from (i) disclosing the inside information to any third party (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. You understand that third parties include
fellow employees. Any restriction under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and that you should
therefore consult your personal advisor on this matter.
13.    Code Section 409A. For U.S. taxpayers, it is the intent that the RSUs as
set forth in this Award Agreement shall qualify for exemption from or comply
with the requirements of Section 409A of the Code, and any ambiguities herein
will be interpreted to so qualify or comply. Notwithstanding the foregoing, if
it is determined that the RSUs fail to satisfy the requirements of the
short-term deferral period exemption and are otherwise deferred compensation
subject to Section 409A of the Code, and if you are a “specified employee” as of
the date of your “separation from service” (as those terms are defined in the
Plan or Section 409A of the Code), then the issuance of any Shares that would
otherwise be made upon the date of your separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date and will instead be issued in a lump sum on the date that is six (6) months
and one day after the date of your separation from service, but only if such
delay in the issuance of the Shares is necessary to avoid the imposition of
additional taxation on you in respect of the Shares under Section 409A of the
Code. The Company reserves the right, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally amend or modify this Award
Agreement as may be necessary to ensure that all payments provided for under
this Award Agreement are made in a manner that qualifies for


4



--------------------------------------------------------------------------------




exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the grant, vesting, or settlement
of RSUs provided for under this Award Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to the grant, vesting or settlement of RSUs provided
for under this Award Agreement. The Company will have no liability to you or any
other party if the RSUs, the delivery of Shares upon settlement of the RSUs or
other payment hereunder that is intended to be exempt from, or compliant with,
Section 409A of the Code, is not so exempt or compliant or for any action taken
by the Company with respect thereto.
14.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an online or electronic system established and maintained by the Company
or a third party designated by the Company. You also agree that all online
acknowledgements shall have the same force and effect as a written signature.
15.    Nature of Grant. In accepting the RSUs, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company, in its sole discretion, at any time (subject to any limitations set
forth in the Plan);
(b)    the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs or other awards have been granted in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the RSUs and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any of its Affiliates and shall not interfere with the ability of
the Company, any of its Affiliates or the Employer, as applicable, to terminate
your employment or service relationship (as otherwise may be permitted under
local law);
(f)    the RSUs and the Shares, and the income and value of the same, subject to
the RSUs are not intended to replace any pension rights or compensation;
(g)    the RSUs and any Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Affiliate;


5



--------------------------------------------------------------------------------




(h)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of your service (for any
reason whatsoever and whether or not in breach of local labor laws or later
found invalid), and in consideration of the grant of the RSUs to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any of its Affiliates, or the Employer, waive your ability,
if any, to bring any such claim, and release the Company, its Affiliates and the
Employer, from any such claim;
(j)    the RSUs and the benefits evidenced by this Award Agreement do not create
any entitlement not otherwise specifically provided for in the Plan or provided
by the Company in its discretion, to have the RSUs or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and
(k)    if you are employed or providing services outside of the United States,
neither the Company nor any of its Affiliates shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the RSUs or any amounts due to you pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement of the RSUs.
16.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement, the Grant Notice and any other RSU grant
materials by and among, as necessary and applicable, the Company or any of its
Affiliates, for the exclusive purpose of implementing, administering and
managing your participation in the Plan. If there is a conflict between this
Section 16 and the Company’s existing policies and/or data protection charters,
the terms of this Section 16 will prevail with respect to issues related to the
RSUs and the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social security or insurance
number, passport number or other identification number, salary, nationality, and
any Shares or directorships held in the Company, and details of the RSUs or any
other entitlement to Shares, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize the Company, Fidelity Stock Plan Services and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic


6



--------------------------------------------------------------------------------




or other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. If you are employed outside the United States, you understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your service status and
career will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you RSUs or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan.


For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.


Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country, either now or in the
future. You understand and agree that you will not be able to participate in the
Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer.
17.    Not a Public Offering. If you are a resident outside of the United
States, the grant of the RSUs is not intended to be a public offering of
securities in your country of residence (or country of service, if different).
The Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the RSUs is not subject to the supervision of the
local securities authorities.
18.    Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Award Agreement and the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSUs be drawn up
in English. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
20.    Repatriation; Compliance with Law. If you are resident or provide
services outside the United States, you agree to repatriate all payments
attributable to Shares and/or cash acquired under the Plan in accordance with
applicable foreign exchange rules and regulations in your country of residence
(and country of service, if different). In addition, you agree to take any and
all actions,


7



--------------------------------------------------------------------------------




and consent to any and all actions taken by the Company and its Affiliates, as
may be required to allow the Company and its Affiliates to comply with local
laws, rules and/or regulations in your country of residence (and country of
service, if different). Finally, you agree to take any and all actions as may be
required to comply with your personal obligations under local laws, rules and/or
regulations in your country of residence and country of service, if different).
21.    Addendum. Notwithstanding any provisions in this Award Agreement, the
RSUs shall be subject to any special terms and conditions set forth in the
Addendum to this Award Agreement, as set forth in Exhibit B. Moreover, if you
transfer to one of the countries included in such Addendum, the special terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable to comply with local law or facilitate the administration of the Plan
(or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate your transfer). The Addendum constitutes
part of this Award Agreement.
22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs, and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
23.    Notices. Any notices provided for in the Grant Notice, this Award
Agreement or the Plan shall be given in writing (including electronically) and
shall be deemed effectively given upon receipt or, in the case of notices
delivered via post by the Company to you, five (5) days after deposit in the
mail, postage prepaid, addressed to you at the last address you provided to the
Company.
24.    Governing Plan Document. The RSUs are subject to the Grant Notice, this
Award Agreement and all the provisions of the Plan, the provisions of which are
hereby made a part of this Award Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Grant Notice, this Award Agreement and those of
the Plan, the provisions of the Plan shall control. By accepting the RSUs, you
confirm that you have read and understood the Award Agreement, the Plan, the
Plan prospectus and related information provided to you and that you accept the
terms of those documents accordingly.
25.    Administrator Authority. You expressly understand that the Administrator
is authorized to administer, construe, and make all determinations necessary or
appropriate for the administration of the Award Agreement and the Plan, and that
any interpretation or determination made by the Administrator under the Award
Agreement or the Plan, will be final, binding and conclusive.
26.    Governing Law and Venue. The RSUs and the provisions of this Award
Agreement are governed by, and subject to, the laws of the state of Minnesota,
U.S.A. without regard to the conflict of law provisions. For purposes of any
action, lawsuit or other proceedings brought to enforce this Award Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the United States District Court for the
District of Minnesota or any of the courts of the state of Minnesota, U.S.A..


8



--------------------------------------------------------------------------------




27.    Severability. If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.
28.    Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Award Agreement shall not
operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by such party of a provision of this
Award Agreement.
*    *    *    *




9



--------------------------------------------------------------------------------






EXHIBIT A
NVENT ELECTRIC PLC CONFIDENTIALITY, NON-COMPETITION,
NON-SOLICITATION AND NON-DISPARAGEMENT AGREEMENT
As a result of your intimate familiarity with proprietary and confidential
information of the Company, the Award Agreement is subject to the restrictions
set forth below. Any violation of these provisions will result in a rescission
of the RSUs made under the Award Agreement and a forfeiture of any rights you
have with respect thereto, as well as the remedies that are described in Section
5 hereof.
1.Confidentiality. You agree that you will treat during employment and
thereafter, as private and privileged, any information, data, figures,
projections, estimates, marketing plans, customer lists, lists of contract
workers, tax records, personnel records, accounting procedures, formulas,
contracts, business partners, alliances, ventures and all other confidential
information you acquire while working for the Company or any of its Affiliates.
You agree that you will not release any such information to any person, firm,
corporation or other entity at any time, except as may be required by law, or as
agreed to in writing by the Company. You acknowledge that any violation of this
non-disclosure provision shall entitle the Company to appropriate injunctive
relief and to any damages which it may sustain due to the improper disclosure.
However, you shall not be held in breach of this provision if you disclose
confidential information to a federal, state or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law.
2.Non-Solicitation. You agree that, for a 12 month period (24 month period, if
you are a Section 16 Particpant at the time of your termination) following your
termination (voluntary or involuntary) from the Company or any of its
Affiliates, you will not, for yourself or any third party, directly or
indirectly, (i) solicit or accept competitive business from any customer of the
Company or its Affiliates, or (ii) solicit any employee of the Company or its
Affiliates for the purpose of hiring such person or otherwise entice, induce or
encourage, directly or indirectly, any such employee to leave their employment.
You agree that engaging in any of the following activities will be a violation
of the above paragraph: (1) soliciting for a hire or soliciting for retainer as
an independent consultant or as contingent worker any employee of the Company or
its Affiliates; (2) participating in the recruitment of any employee of the
Company or its Affiliates; (3) serving as a reference for an employee of the
Company or its Affiliates; (4) offering an opinion regarding the candidacy as a
potential employee, independent consultant or contingent worker of an individual
employed by the Company or its Affiliates; (5) assisting or encouraging any
third party to pursue an employee of the Company or its Affiliates for potential
employment, independent consulting or contingent worker opportunities; or (6)
assisting or encouraging any employee of the Company or its Affiliates to leave
their current position in order to be an employee, independent consultant or
contingent worker for a third party.
a.    Non-Competition. You agree that, for a 12 month period (24 month period,
if you are a Section 16 Participant at the time of your termination following
your termination (voluntary or involuntary) from the Company or its Affiliates,
you will not, for yourself or for any third party, directly or indirectly, in
whole or in part, provide services, whether as an employee, employer,


10



--------------------------------------------------------------------------------




owner, operator, manager, advisor, consultant, agent, partner, director,
stockholder, officer, volunteer, intern, or any other similar capacity, to any
entity anywhere in the world engaged in a business that is competitive with the
Company or its Affiliates. Notwithstanding the prior sentence, you are not
prohibited from providing services to a competing entity if: (i) the duties and
services provided by you to the competitor are not, in whole or in part,
substantially similar to the duties and services you provided to the Company or
its Affiliates; and (ii) the duties and services provided by you to the
competitor are not reasonably likely to cause you to reveal trade secrets,
know-how, customer lists, customer contracts, customer needs, business
strategies, marketing strategies, product development, proprietary information
and confidential information concerning the business of the Company or its
Affiliates. Nothing in this Award Agreement prohibits you from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that your ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls,
the corporation.
b.    Non-Disparagement. You agree that you will not make disparaging remarks of
any sort or otherwise communicate any disparaging comments to any other person
or entity, about the Company and any of its divisions, subsidiaries,
predecessors and successors, and any affiliated entities and persons, and all of
their respective past and present employees, agents, insurers, officials,
officers and directors. However, you shall not be held in breach of this
provision if you disclose confidential information to a federal, state or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law.
c.    Effect of Breach. By accepting the RSUs, you agree that in light of the
award conferred to you under this Award Agreement, the narrow and restrictive
covenants imposed above are reasonable and will not result in any hardship to
you. Further, you acknowledge and agree that a breach of any obligation under
this Award Agreement will result in irreparable injury to the Company and that
such harm may not be compensable entirely with monetary damages. The Company
reserves all rights to seek any and all remedies and damages permitted under
law, including, but not limited to, injunctive relief, equitable relief and
compensatory damages. In connection with any suit at law or in equity under this
Award Agreement, the Company shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which you or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit. Further, in the event of your breach of the above sections, you shall
disgorge the value of all payments and benefits conferred to you by virtue of
this Award Agreement, including, but not limited to, the cash or Shares awarded.
In addition to the foregoing, the Company shall be entitled to collect from you
any reasonable attorney’s fees and costs occurred in brining any action against
you or otherwise to enforce the terms of this Award Agreement.


11



--------------------------------------------------------------------------------






EXHIBIT B
[ADDENDUM TO RESTRICTED STOCK UNIT AWARD AGREEMENT]


[COUNTRY-SPECIFIC TERMS AND CONDITIONS]


12

